


110 HCON 197 IH: Commending the Hispanic Heritage Foundation

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Grijalva
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Commending the Hispanic Heritage Foundation
		  for recognizing the next generation of Latino role models for their academic
		  achievements and community service.
	
	
		Whereas the Hispanic Heritage Youth Awards were founded in
			 1998 by the Hispanic Heritage Foundation to identify and promote the next
			 generation of Latino role models;
		Whereas recipients of the Hispanic Heritage Youth Awards
			 are selected from among graduating high school seniors on the basis of their
			 academic achievement, community service, and other factors in the following
			 categories: academic excellence, community service, education, engineering and
			 mathematics, health care, journalism, and sports;
		Whereas recipients of the Hispanic Heritage Youth Awards
			 enter the LOFT (Latinos on Fast Track) initiative and develop sustainable
			 relationships with top young professionals who provide the recipients with
			 support and guidance in becoming successful professionals;
		Whereas nearly 40 percent of the entire Latino population
			 is less than 18 years of age;
		Whereas it is in the national interest to identify and
			 promote the next generation of Latino leaders and role models by celebrating
			 their accomplishments in the classroom and community; and
		Whereas the Hispanic Heritage Youth Awards has recognized
			 more than 1,000 young leaders: Now, therefore, be it
		
	
		That the Congress commends the Hispanic
			 Heritage Foundation for recognizing the next generation of Latino role models
			 for their academic achievements and community service.
		
